Citation Nr: 1437460	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-10 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing in March 2012.  The Veteran, through his representative, submitted a statement dated August 14, 2014 withdrawing his request for a hearing.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Veteran filed a claim of entitlement to service connection for PTSD. Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon initial review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claims.  


The Veteran essentially asserts he is entitled to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran contends in Vietnam he was driving a large weight truck with a South Korean group and they were ambushed.  See August 14, 2006 VA treatment record.  The Veteran submitted photos with dead soldiers in it.  The Veteran reported the incident occurred in August or September of 1969 halfway between the Yung Ro Mountain and Toy Hoa Air Base in Vietnam.  See Veteran statement in support of claim received October 27, 2006 and December 06, 2006.  The Veteran's  personnel record indicates he served in Vietnam in the 362nd Sig. Co. from May 19, 1969 to April 9, 1970 with a military occupational specialty of a radio equipment repairman.  The JSRRC responded to a stressor verification inquiry through facsimile correspondences dated May 4, 2007 and May 22, 2007.  The JSRRC provided information that an instance of a convoy with ROK troops involved was on August 11, 1969 but the area was north of the location claimed by the Veteran.  

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile military activity.

The Veteran contends that his current tinnitus is related to noise exposure in-service.  It is not in dispute that the Veteran has current tinnitus.  The question is whether the disability is related to service.  The Veteran was afforded a VA audiological examination in January 2007, in response to his claim.   The VA examiner opined that given the Veteran's normal hearing sensitivity at the time of his discharge and the onset of tinnitus being one two years prior to the examination, it was not caused by or a result of military noise exposure.  The Veteran, through his representative has challenged the adequacy of the VA examiner's rationale.  The Veteran contends that the VA examiner did not adequately consider lay statements contained in the record because the Veteran had earlier contended his tinnitus onset during service on his VA Form 21-526 application for benefits.  Accordingly, the Board finds that with regard to the etiology of the Veteran's currently demonstrated tinnitus, the January VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's tinnitus is necessary.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims including records from the Bay Pines VAMC beyond October 2012.  All attempts to retrieve these records should be documented in the claims file. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

    a) Identify any current acquired psychiatric disorder.

 b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Vietnam and being in fear of hostile military activity.  
 
The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

 c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.
 
The VA examiner's attention is directed toward the VA psychiatric outpatient evaluation dated August 14, 2006 and psychiatric consultation from July 19, 2006.

The complete rationale for all opinions should be set forth. The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  Return the claims folder to the examiner who provided the January 2007 VA examination and opinion so that he may determine the etiology of any current tinnitus.  If the January 2007 VA examiner is not available, provide the claims file to an appropriate VA examiner for a file review.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

After reviewing the record, and reviewing the evidence contained in the January 2007 examination report as well as any other pertinent evidence:

The examiner should provide an opinion as to whether it is as at least as likely as not (50 percent probability or more) that any current tinnitus is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



